Citation Nr: 1106667	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee injury, status post total knee 
replacement from January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in January 2008 and 
the Board denied the claim in part and remanded the issue listed 
on the cover page for additional development.  The case has been 
returned to the Board for further appellate consideration.  

The Board notes that additional evidence was received subsequent 
to the last Supplemental Statement of the Case issued in November 
2010.  A waiver of the RO's initial consideration of this 
evidence was provided in writing by the Veteran's representative 
in January 2011.  38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

From January 1, 2007, the Veteran's residuals of a right knee 
injury, status post total knee replacement is manifested flexion 
limited, at worst, to 135 degrees and extension limited to 0 
degrees, without objective evidence of pain with active motion.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a right knee 
injury, status post total knee replacement, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5055, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In an October 2003 letter, issued prior to the rating decision on 
appeal, and January 2005, April 2008, and September 2009 letters, 
the RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim for an increased 
rating, including evidence that his service-connected disability 
has gotten worse.  These letters informed the Veteran of what 
information and evidence he must submit and what information and 
evidence will be obtained by VA.  In addition, the April 2008 and 
September 2009 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  The April 2008 and September 2009 
letters also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing a disability rating.  These 
letters further advised the Veteran of how the VA assigns an 
effective date and the type of evidence which impacts such.  The 
case was last readjudicated in November 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the report of a VA 
examination, VA treatment records,and  Social Security 
Administration (SSA) records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by reporting for a VA examination, responding to 
notices, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran's residuals of a right knee injury, status post total 
knee replacement was assigned a 100 percent evaluation from 
November 14, 2005 to December 31, 2005 to January 1, 2007, with a 
30 percent rating assigned beginning January 1, 2007 under 38 
C.F.R. § 4.71a, Diagnostic Code 5055.  

Under Diagnostic Code 5055, for prosthetic replacement of the 
knee joint, a 100 percent rating is assignable for 1 year 
following implantation of prosthesis.   A 60 percent evaluation 
may be assigned for knee replacement (prosthesis) with chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, for extremely unfavorable ankylosis 
of the knee in flexion at an angle of 45 degrees or more, a 60 
percent evaluation may be assigned.  For ankylosis of the knee in 
flexion between 20 and 45 degrees, a 50 percent rating is 
assignable.  A 40 percent evaluation may be assigned for 
ankylosis of the knee in flexion between 10 and 20 degrees.  With 
ankylosis at a favorable angle in full extension, or in slight 
flexion between 0 and 10 degrees, a 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

A 30 percent rating may be assigned when flexion of the leg is 
limited to 15 degrees.  When flexion is limited to 30 degrees, a 
20 percent evaluation may be assigned.  When flexion is limited 
to 45 degrees, a 10 percent rating is assignable.  Flexion 
limited to 60 degrees is noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg 
is limited to 45 degrees.  When extension is limited to 30 
degrees, a 40 percent evaluation is assignable.  When limited to 
20 degrees, a 30 percent rating may be assigned.  When extension 
is limited to 15 degrees, a 20 percent evaluation may be 
assigned.  When limited to 10 degrees, a 10 percent evaluation 
may be assigned.  When extension is limited to 5 degrees, a 
noncompensable will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension 
and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II 
(2010).

Malunion of the tibia and fibula of either lower extremity with 
slight knee or ankle disability warrants a 10 percent evaluation.  
A 20 percent rating is assignable when the disability results in 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent rating if there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Turning to the evidence, records provided by the SSA indicate 
that the Veteran reported that he became unable to work due to 
any injury sustained on a fall from a forklift in May 2005.  He 
said that the conditions that limited his ability to work 
included injuries on his left foot and heel from the fall from a 
forklift and his right knee replacement.  He stated he stopped 
working in May 2005 due to the injury to his foot from the fall. 
The SSA determined that the Veteran was disabled beginning in May 
2005, with a primary diagnosis of fractures of the lower limb and 
a secondary diagnosis of osteoarthritis and allied disorders.  

The records furnished by the SSA include the report of a January 
2007 evaluation by the North Carolina Department of Health and 
Human Services Disability Determination Services.  The Veteran 
reported that since his surgery in November 2005, the right knee 
does very well, with only occasional stiffness and very little 
pain.  Upon examination, the examiner noted a 17 centimeter 
anterior right knee scar.  In the extremities, there was no 
edema, cyanosis, or atrophy noted.  Muscle strength was 5/5.   No 
assistive device was used for ambulation.  The Veteran was able 
to squat approximately 3/4 of the way, and was limited by his 
ankle.  An X-ray of the right knee showed that the Veteran was 
status post total right knee replacement.  The prosthesis 
appeared well seated.  There was no obvious bony destruction or 
evidence of loosening.  There was no obvious secondary 
abnormality.  There was a probable small associated effusion.  
Right knee range of motion was reported to be to 150 degrees of 
flexion and 0 degrees extension.  The examiner's impression 
included history of right knee replacement, recovered.  

VA treatment records dating since 2007 show that examinations 
during this time period generally revealed that strength was 5/5 
and range of motion was complete in the Veteran's extremities.  
In July 2010, the Veteran reported having joint pain in the 
knees.  Upon examination at that time, strength was 5/5 and range 
of motion was complete in all 4 extremities.  The Veteran's gait 
was steady.  Additionally, reflexes were brisk in all 4 
extremities and peripheral sensation was grossly intact.

The Veteran was provided a VA examination in September 2010.  The 
Veteran reported that his service-connected right knee disability 
had become progressively worse since onset.  The current 
treatment for the disability included medication, with a good 
response.  The Veteran denied having any side effects from 
current treatments.  With regards to right knee joint symptoms, 
the Veteran denied having any deformity, giving way, instability, 
weakness, incoordination, episodes of dislocation or subluxation, 
locking episodes, effusions, and symptoms of inflammation.  He 
endorsed experiencing pain, stiffness, decreased speed of joint 
motion, and fatigue with walking.  The Veteran reported that the 
condition affects the motion of the joint, and he said that he 
does have flare-ups of joint disease.  He indicated that such 
flare-ups were moderate in severity and occurred weekly for 1 or 
more hours.  He said that the precipitating factor was prolonged 
walking and the alleviating factors were to sit and rest.  When 
flare-ups occur he avoids further walking until he feels better.  
The Veteran denied having any constitutional symptoms of 
arthritis or incapacitating episodes of arthritis.  He was able 
to stand for 30 minutes and walk for 1 mile.  He denied the use 
of any assistive devices or aids.  

Upon physical examination, the examiner said that a weight-
bearing joint was affected and that the Veteran's gait was 
antalgic.  There was evidence of abnormal weight bearing because 
of callus formation at the right great toe metatarsophalangeal 
plantar aspect, but there was no skin breakdown.  There was no 
abnormal shoe wear pattern, loss of a bone or part of a bone, or 
inflammatory arthritis.  Examination of the right knee revealed 
guarding of movement.  There were no findings of bumps consistent 
with Osgood-Schlatter's disease, crepitation, mass behind the 
knee, clicks or snaps, grinding, instability, patellar 
abnormality, meniscus abnormality, abnormal tendons or bursae, or 
other knee abnormalities.  In the right knee prosthesis there was 
no weakness.  The examiner reported range of motion measurements 
with active motion.  There was no objective evidence of pain with 
active motion on the right side.  Right knee flexion was from 0 
to 135 degrees, and right knee extension was normal at 0 degrees.  
The examiner indicated that there was no objective evidence of 
pain following repetitive motion and no additional limitations 
after three repetitions of range of motion.  There was no joint 
ankylosis.  X-rays of the right knee revealed new minimal linear 
lucency at the medial tibial plateau prosthesis interface.  
Although this may be artifact from projection differences, 
loosening or infection or the prosthesis could not be excluded.  

The Veteran reported that he had retired from a textile factory 
in 2004 for knee problems and was receiving SSA disability 
benefits.  The diagnosis was of degenerative arthritis of the 
right knee, status post total knee joint replacement.  There were 
significant effects on the Veteran's usual occupation.  The 
impact on occupational activities included decreased mobility, 
problems with lifting and carrying, decreased strength in the 
lower extremity, and pain.  The resulting work problem was 
increased absenteeism.  There were effects of the disability on 
the Veteran's usual daily activities.  There was no effect on 
feeding and grooming, a mild effect on bathing, dressing, and 
toileting, a moderate effect on chores, shopping, traveling, and 
driving, a severe effect on exercise and recreation, and the 
disability prevented the Veteran from participating in sports.

In November 2010, the September 2010 VA examiner provided an 
addendum to the examination report.  He indicated that the claims 
file was reviewed and stated that the Veteran's current status 
regarding the service connected right knee is stable, based on 
the recent examination findings.

In light of the evidence of record and applicable law, the Board 
finds that the Veteran's residuals of a right knee injury, status 
post total knee replacement is appropriately evaluated as 30 
percent disabling from January 1, 2007.  The objective findings 
of record do not reflect more than intermediate degrees of 
residual weakness, pain or limitation of motion to warrant a 
higher rating under Diagnostic Code 5055.  The Board notes that 
physical examination revealed abnormal weight bearing and 
guarding of movement, and the disability has significant effects 
on the Veteran's usual occupation, a mild effect on bathing, 
dressing, and toileting, a moderate effect on chores, shopping, 
traveling, and driving, a severe effect on exercise and 
recreation, and the disability prevented the Veteran from 
participating in sports.  However the Veteran stated that his 
condition had not resulted in any incapacitating episodes of 
arthritis and reported that flare-ups were moderate in severity.   
The VA examiner described the status of the Veteran's right knee 
as stable.  Additionally, in January 2007, the Veteran reported 
that since his surgery in November 2005, the right knee does very 
well, with only now occasional stiffness and very little pain.  
As will be discussed below, his range of motion of the right knee 
is not limited to a compensable degree.  Further, the Veteran 
indicated that symptoms are treated by medication, with a good 
response.  Thus, the Board finds that the manifestation of the 
Veteran's right knee disability is indicative of an intermediate 
rather than severe level of symptomatology, and the 30 percent 
evaluation adequately addresses the functional impairment caused 
by his left knee disability.

The Board has considered whether evaluating his left knee 
disability by analogy would yield a higher evaluation than the 
single rating under Diagnostic Code 5055.  However, separate 
ratings would not result in an evaluation greater than the 30 
percent he currently receives.  The objective evidence does not 
show limitation of motion of the left knee to 45 degrees of 
flexion or 10 degrees of extension to warrant a compensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2010).  In this regard, the Veteran's right knee was shown to 
have, at worst, 0 degrees of extension and 135 degrees of 
flexion, without objective evidence of pain with active motion.  
Indeed, his range of motion from January 1, 2007 does not support 
compensable ratings under Diagnostic Codes 5260 and 5261 in the 
right knee.  Thus, the 30 percent rating presently assigned 
already take into account his painful motion in the right knee.  
Further, the evidence does not demonstrate objective evidence of 
pain or additional degree of limitation of motion in response to 
repetitive motion that would support an increased evaluation.  
See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009).

While VA's General Counsel has held that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic 
Code 5261 (leg, limitation of extension) may be assigned for 
disability of the same joint, as the Veteran's range of motion in 
the left knee does not support compensable ratings under either 
of those Diagnostic Codes, separate ratings for flexion and 
extension are not warranted for the right knee. VAOPGCPREC 9-
2004, 69 Fed. Reg. 59990 (2004).  Likewise, as the evidence does 
not establish objective evidence of instability, a separate 
rating under Diagnostic Code 5257 is not for consideration.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Moreover, as the objective evidence does not show ankylosis a 
higher rating under Diagnostic Codes 5256 is not warranted.  38 
C.F.R. § 4.71a.

The Board has also considered the propriety of a separate rating 
for the Veteran's scar, which was noted by the January 2007 
evaluator.  However, the evidence does not show the scar is deep, 
painful, or tender, or that it causes any functional impairment. 
The scar is also not shown to be adherent, and is reportedly less 
than 929 square centimeters, as it was said to be 17 centimeters.  
Thus, a separate rating under 38 C.F.R. § 4.118 is not indicated.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his right knee disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating from 
January 1, 2007 for his residuals of a right knee injury, status 
post total knee replacement.

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).






ORDER

An evaluation in excess of 30 percent from January 1, 2007 for 
residuals of a right knee injury, status post total knee 
replacement is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


